Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 1 of 24   PageID #:
                                   1590
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 2 of 24   PageID #:
                                   1591
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 3 of 24   PageID #:
                                   1592
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 4 of 24   PageID #:
                                   1593
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 5 of 24   PageID #:
                                   1594
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 6 of 24   PageID #:
                                   1595
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 7 of 24   PageID #:
                                   1596
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 8 of 24   PageID #:
                                   1597
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 9 of 24   PageID #:
                                   1598
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 10 of 24   PageID #:
                                    1599
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 11 of 24   PageID #:
                                    1600
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 12 of 24   PageID #:
                                    1601
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 13 of 24   PageID #:
                                    1602
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 14 of 24   PageID #:
                                    1603
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 15 of 24   PageID #:
                                    1604
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 16 of 24   PageID #:
                                    1605
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 17 of 24   PageID #:
                                    1606
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 18 of 24   PageID #:
                                    1607
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 19 of 24   PageID #:
                                    1608
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 20 of 24   PageID #:
                                    1609
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 21 of 24   PageID #:
                                    1610
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 22 of 24   PageID #:
                                    1611
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 23 of 24   PageID #:
                                    1612
Case 1:18-cr-00068-JMS-WRP Document 185 Filed 09/19/19 Page 24 of 24   PageID #:
                                    1613
